Citation Nr: 1404022	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia patella of the right knee, rated as noncompensably disabling prior to July 31, 2007, and as 10 percent disabling from July 31, 2007. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a Travel Board hearing in March 2010.  A transcript of that hearing has been associated with the claims folder. 

This appeal was previously before the Board in January 2011 and November 2012.  The Appeals Management Center (AMC) has returned the claims file to the Board for further appellate adjudication.

The Veteran's claim for an increased rating for his left knee disability was finally decided in the November 2012 Board decision.  Thus, the Board no longer has jurisdiction over such claim.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required in the instant case.

The prior remand indicated that the Veteran should be afforded VA examinations to determine whether he is unemployable due to service-connected disabilities.  The Veteran had several VA examinations to make this determination to include an eye examination, a general medical examination, a gastrointestinal examination, a male reproductive system examination, a knee examination, a hand/finger examination and an audio examination.  Unfortunately, sufficient information was not obtained to determine if the Veteran is unemployable due to service-connected disabilities.  

The general examiner in February 2013 indicated that he found no disabilities from a general medical standpoint that would prevent the Veteran from securing and maintaining substantially gainful employment; adding that the reader should see the various other examination reports related to other areas of expertise.  The knee examiner in February 2013 indicated that the Veteran's bilateral knee disabilities impacted his ability to work with examples being standing, bending, walking, sitting, squatting, carrying weight with physical, sedentary duties.  The knee examiner, however, did not indicate the degree to which his knee disabilities impact his work.  Thus, the RO/AMC must obtain additional opinions and any additional examinations necessary to determine the current level of the Veteran's service-connected disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as any additional medical examination report obtained in order to adjudicate the Veteran's TDIU claim is likely to contain information concerning the severity of the Veteran's right knee condition, the Board finds the issues to be inextricably intertwined and thus must defer further adjudication of the Veteran's claim for an increased rating for his right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for any necessary  examination(s) to determine the nature, extent and severity of all his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported.  

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.  The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.  

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.  The examiner should provide a rationale for the opinion, based on clinical experience and medical expertise.

2.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


